Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s after-final amendment filed on 8 March 2022 has been entered. Claim 1 has been amended.  Claims 5-7, 9, and 14 have been cancelled.  No claims have been added.  Claims 1, 2, 4, and 10-13 are still pending in this application, with only claims 1 and 10 being independent.

Response to Arguments
Applicant’s arguments, see page 6 filed 8 March 2022, with respect to the rejections of at least claims 1 and 10 under 35 USC 102(a)(1) as being anticipated by Boissevain have been fully considered and are persuasive.  The rejection of 20 December 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 10, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a lighting fixture comprising a driver mounted directly within the airflow path found within a pole wherein the mounting of the driver within the second end of the pole is configured to promote airflow through the pole via convective heat transfer as air warmed by the heat produced by the driver at the second end of the pole travels upward through the pole and out 
The previously cited prior art fails to disclose teach or render obvious the specifically called for structural arrangement.  At least Boissevain teaches the driver thermally connected to the airpath.  Other previously cited art either teach the driver adjacent the first end with the lighting device or outside of the airpath.  One having ordinary skill in the art would not have been motivated to modify any prior art of record as doing so would negatively affect the intention of the inventions. 
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875